Justin A. Daraie, WSB No. 7-4690
Senior Assistant Attorney General
Adrian K. Kowalski, WSB No. 7-6125
Assistant Attorney General
Wyoming Attorney General’s Office
2320 Capitol Avenue
Cheyenne, WY 82002
(307) 777-5547
(307) 777-8920 facsimile
justin.daraie1@wyo.gov
adrian.kowalski@wyo.gov

                           UNITED STATES DISTRICT COURT
                               DISTRICT OF WYOMING

LINDA LENNEN, Individually and as the                 )
Mother of DOUGLAS BURTON ONYEAR,                      )
and as Personal Representative of the Estate          )
of DOUGLAS BURTON ONEYEAR,                            )
DECEASED,                                             )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    ) Civil Action No. 19-CV-41
                                                      )
CITY OF CASPER, WYOMING, CASPER                       )
POLICE DEPARTMENT, WYOMING LAW                        )
ENFORCEMENT ACADEMY, CASPER                           )
POLICE OFFICER JONATHAN SCHLAGER                      )
And CASPER POLICE OFFICER CODY                        )
MEYERS,                                               )
                                                      )
       Defendants.                                    )


     INDIVIDUAL DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES


       Defendants, Jonathan Schlager and Cody Meyers, in their individual capacities, by

and through the Wyoming Attorney General’s Office, hereby file their Answer and

Affirmative Defenses to the Plaintiff’s First Amended Complaint (ECF Doc. 18).
       1.     In response to the allegations contained in paragraph 1 of the Plaintiff’s First

Amended Complaint, the Individual Defendants assert that the paragraph contains legal

conclusions to which no response is required. To the extent a response is required, the

Individual Defendants deny the allegations.

       2.     In response to the allegations contained in paragraph 2 of the Plaintiff’s First

Amended Complaint, the Individual Defendants assert that the allegations do not pertain

to the Individual Defendants and therefore no response is required. To the extent a response

is required, the Individual Defendants deny the allegations.

       3.     In response to the allegations contained in paragraph 3 of the Plaintiff’s First

Amended Complaint, the Individual Defendants assert that the allegations do not pertain

to the Individual Defendants and therefore no response is required. To the extent a response

is required, the Individual Defendants deny the allegations.

       4.     In response to the allegations contained in paragraph 4 of the Plaintiff’s First

Amended Complaint, the Individual Defendants deny the allegations.

       5.     In response to the allegations contained in paragraph 5 of the Plaintiff’s First

Amended Complaint, the Individual Defendants deny the allegations and assert that the

relief sought by the Plaintiff is improper, contrary to law and should denied.

                                         PARTIES

       6.     In response to the allegations contained in paragraph 6 of the Plaintiff’s First

Amended Complaint, the Individual Defendants are without sufficient knowledge to admit

or deny the allegations contained therein, and therefore deny the same.



                                              2
       7.     In response to the allegations contained in paragraph 7 of the Plaintiff’s First

Amended Complaint, the Individual Defendants admit that they are individuals and police

officers with the Casper Police Department. As to the remaining allegations, the Individual

Defendants deny the allegations.

       8.     In response to the allegations contained in paragraph 8 of the Plaintiff’s First

Amended Complaint, the Individual Defendants assert that the allegations do not pertain

to the Individual Defendants and therefore no response is required. To the extent paragraph

8 alleges operative facts as to the Individual Defendants, the Individual Defendants are

without sufficient knowledge to admit or deny the allegations contained therein, and

therefore deny the same.

       9.     In response to the allegations contained in paragraph 9 of the Plaintiff’s First

Amended Complaint, the Individual Defendants assert that the Academy is not a party to

the action, as amended, and also the allegations do not pertain to the Individual Defendants,

therefore no response is required. To the extent paragraph 9 alleges operative facts as to

the Individual Defendants, the Individual Defendants are without sufficient knowledge to

admit or deny the allegations contained therein, and therefore deny the same.

       10.    In response to the allegations contained in paragraph 10 of the Plaintiff’s

First Amended Complaint, the Individual Defendants are without sufficient knowledge to

admit or deny the allegations contained therein, and therefore deny the same.




                                              3
                            JURISDICTION AND VENUE

      11.    In response to the allegations contained in paragraph 11 of the Plaintiff’s

First Amended Complaint, the Individual Defendants assert that the paragraph contains

legal conclusions to which no response is required. To the extent a response is required,

the Individual Defendants deny the allegations.

      12.    In response to the allegations contained in paragraph 12 of the Plaintiff’s

First Amended Complaint, the Individual Defendants assert that the paragraph contains

legal conclusions to which no response is required. To the extent a response is required,

the Individual Defendants deny the allegations.

                                        FACTS

      13.    In response to the allegations contained in paragraph 13 of the Plaintiff’s

First Amended Complaint, the Individual Defendants admit that Douglas Oneyear was at

a Loaf and Jug and that he was carrying a sword. The Individual Defendants deny that the

sword was a toy. The Individual Defendants are without sufficient knowledge to admit or

deny the remaining allegations contained, and therefore deny the same.

      14.    In response to the allegations contained in paragraph 14 of the Plaintiff’s

First Amended Complaint, the Individual Defendants admit that Douglas went behind the

counter, broke machinery, and frightened the clerk. The Individual Defendants deny that

the clerk was unharmed. The Individual Defendants are without sufficient knowledge to

admit or deny the remaining allegations, and therefore deny the same.




                                            4
       15.    In response to the allegations contained in paragraph 15 of the Plaintiff’s

First Amended Complaint, the Individual Defendants admit that Douglas was generally

near Quail Run, that Officer Meyers pulled his police car partly behind Officer Schlager’s

car, and that Douglas was in the street and went around the front of Officer Shlager’s car.

The Individual Defendants deny the remaining allegations.

       16.    In response to the allegations contained in paragraph 16 of the Plaintiff’s

First Amended Complaint, the Individual Defendants admit that they fired on Douglas but

deny the remaining allegations in the first sentence of paragraph 16. The Individual

Defendants are without sufficient knowledge to admit or deny the remaining allegations,

and therefore deny the same.

       17.    In response to the allegations contained in paragraph 17 of the Plaintiff’s

First Amended Complaint, the Individual Defendants deny the allegations.

       18.    In response to the allegations contained in paragraph 18 of the Plaintiff’s

First Amended Complaint, the Individual Defendants assert that the allegations do not

pertain to the Individual Defendants and therefore no response is required. To the extent

paragraph 18 alleges operative facts as to the Individual Defendants, the allegations are

denied.

       19.    In response to the allegations contained in paragraph 19 of the Plaintiff’s

First Amended Complaint, the Individual Defendants assert that the allegations do not

pertain to the Individual Defendants and therefore no response is required. To the extent

paragraph 19 alleges operative facts as to the Individual Defendants, the allegations are

denied.

                                            5
      20.    In response to the allegations contained in paragraph 20 of the Plaintiff’s

First Amended Complaint, the Individual Defendants assert that the allegations do not

pertain to the Individual Defendants and therefore no response is required. To the extent

paragraph 20 alleges operative facts as to the Individual Defendants, the allegations are

denied.

      21.    In response to the allegations contained in paragraph 21 of the Plaintiff’s

First Amended Complaint, the Individual Defendants deny the allegations.

      22.    In response to the allegations contained in paragraph 22 of the Plaintiff’s

First Amended Complaint, the Individual Defendants deny the allegations.

      23.    In response to the allegations contained in paragraph 23 of the Plaintiff’s

First Amended Complaint, the Individual Defendants deny the allegations.

      24.    In response to the allegations contained in paragraph 24 of the Plaintiff’s

First Amended Complaint, the Individual Defendants deny the allegations.

      25.    In response to the allegations contained in paragraph 25 of the Plaintiff’s

First Amended Complaint, the Individual Defendants deny the allegations.

      26.    In response to the allegations contained in paragraph 26 of the Plaintiff’s

First Amended Complaint, the Individual Defendants deny the allegations.

      27.    In response to the allegations contained in paragraph 27 of the Plaintiff’s

First Amended Complaint, the Individual Defendants assert that the allegations do not

pertain to the Individual Defendants and therefore no response is required. To the extent

paragraph 27 alleges operative facts as to the Individual Defendants, the allegations are

denied.

                                           6
EXCESSIVE FORCE BY DEFENDANTS (Individually and in their official capacity)

                             COUNT I – 42 U.S.C. § 1983

      28.    In response to the allegations contained in paragraph 28 of the Plaintiff’s

First Amended Complaint, the Individual Defendants re-state and re-allege each and every

response previously set forth. The Individual Defendants deny the remaining allegations.

      29.    In response to the allegations contained in paragraph 29 of the Plaintiff’s

First Amended Complaint, the Individual Defendants assert that the paragraph contains

legal conclusions to which no response is required. To the extent a response is required,

the Individual Defendants deny the allegations.

      30.    In response to the allegations contained in paragraph 30 of the Plaintiff’s

First Amended Complaint, the Individual Defendants deny the allegations.

      31.    In response to the allegations contained in paragraph 31 of the Plaintiff’s

First Amended Complaint, the Individual Defendants deny the allegations.

      32.    In response to the allegations contained in paragraph 32 of the Plaintiff’s

First Amended Complaint, the Individual Defendants deny the allegations.

      33.    In response to the allegations contained in paragraph 33 of the Plaintiff’s

First Amended Complaint, the Individual Defendants deny the allegations.

      34.    In response to the allegations contained in paragraph 34 of the Plaintiff’s

First Amended Complaint, the Individual Defendants deny the allegations.




                                            7
       35.    In response to the allegations contained in paragraph 35 of the Plaintiff’s

First Amended Complaint, the Individual Defendants deny the allegations and assert that

the relief sought and requested by the Plaintiff is inappropriate, improper, contrary to law

and should be denied.

       FAILURE TO TRAIN BY THE CITY OF CASPER AND ACADEMY

                                 COUNT II 42 U.S.C. § 1983

       36.    In response to the allegations contained in paragraph 36 of the Plaintiff’s

First Amended Complaint, the Individual Defendants re-state and re-allege each and every

response previously set forth.

       37.    In response to the allegations contained in paragraph 37 of the Plaintiff’s

First Amended Complaint, the Individual Defendants assert that the allegations do not

pertain to the Individual Defendants and therefore no response is required. To the extent

paragraph 37 alleges operative facts as to the Individual Defendants, the Individual

Defendants admit they were acting under color of law but deny the allegations.

       38.    In response to the allegations contained in paragraph 38 of the Plaintiff’s

First Amended Complaint, the Individual Defendants assert that the allegations do not

pertain to the Individual Defendants and therefore no response is required. To the extent

paragraph 38 alleges operative facts as to the Individual Defendants, the allegations are

denied.




                                             8
      39.    In response to the allegations contained in paragraph 39 of the Plaintiff’s

First Amended Complaint, the Individual Defendants assert that the allegations do not

pertain to the Individual Defendants and therefore no response is required. To the extent

paragraph 39 alleges operative facts as to the Individual Defendants, the allegations are

denied.

      40.    In response to the allegations contained in paragraph 40 of the Plaintiff’s

First Amended Complaint, the Individual Defendants assert that the allegations do not

pertain to the Individual Defendants and therefore no response is required. To the extent

paragraph 40 alleges operative facts as to the Individual Defendants, the allegations are

denied.

      41.    In response to the allegations contained in paragraph 41 of the Plaintiff’s

First Amended Complaint, the Individual Defendants assert that the allegations do not

pertain to the Individual Defendants and therefore no response is required. To the extent

paragraph 41 alleges operative facts as to the Individual Defendants, the allegations are

denied.

      42.    In response to the allegations contained in paragraph 42 of the Plaintiff’s

First Amended Complaint, the Individual Defendants assert that the allegations do not

pertain to the Individual Defendants and therefore no response is required. To the extent

paragraph 42 alleges operative facts as to the Individual Defendants, the allegations are

denied.




                                           9
       43.    In response to the allegations contained in paragraph 43 and subparagraphs

a. through e. of the Plaintiff’s First Amended Complaint, the Individual Defendants assert

that the allegations do not pertain to the Individual Defendants and therefore no response

is required. To the extent paragraph 43 alleges operative facts as to the Individual

Defendants, the allegations are denied.

       44.    In response to the allegations contained in paragraph 44 of the Plaintiff’s

First Amended Complaint, the Individual Defendants assert that the allegations do not

pertain to the Individual Defendants and therefore no response is required. To the extent

paragraph 44 alleges operative facts as to the Individual Defendants, the allegations are

denied.

       45.    In response to the allegations contained in paragraph 45 of the Plaintiff’s

First Amended Complaint, the Individual Defendants assert that the allegations do not

pertain to the Individual Defendants and therefore no response is required. To the extent

paragraph 45 alleges operative facts as to the Individual Defendants, the allegations are

denied.

                                 WRONGFUL DEATH

       46.    In response to the allegations contained in paragraph 46 of the Plaintiff’s

First Amended Complaint, the Individual Defendants re-state and re-allege each and every

response previously set forth.

       47.    In response to the allegations contained in paragraph 47 of the Plaintiff’s

First Amended Complaint, the Individual Defendants deny the allegations.



                                           10
       48.    In response to the allegations contained in paragraph 48 of the Plaintiff’s

First Amended Complaint, the Individual Defendants assert that the paragraph contains

legal conclusions to which no response is required. To the extent a response is required,

the Individual Defendants deny the allegations.

       49.    In response to the allegations contained in paragraph 49 of the Plaintiff’s

First Amended Complaint, the Individual Defendants deny the allegations.

                           DAMAGES ALL DEFENDANTS

       50.    In response to the allegations contained in paragraph 50 and its

subparagraphs a. through l. of the Plaintiff’s First Amended Complaint, the Individual

Defendants deny the allegations and assert that the relief sought and requested by the

Plaintiff is inappropriate, improper, contrary to law and should therefore be denied.

       51.    In response to the allegations contained in paragraph 51 of the Plaintiff’s

First Amended Complaint, the Individual Defendants deny the allegations and assert that

the relief sought and requested by the Plaintiff is inappropriate, improper, contrary to law

and should therefore be denied.

                           COSTS AND ATTORNEY FEES

       52.    In response to the allegations contained in paragraph 52 of the Plaintiff’s

First Amended Complaint, the Individual Defendants re-state and re-allege each and every

response previously set forth and deny the allegations and assert that the relief sought and

requested by the Plaintiff is inappropriate, improper, contrary to law and should therefore

be denied.



                                            11
                          JOINT AND SEVERAL LIABILITY

       53.    In response to the allegations contained in paragraph 53 of the Plaintiff’s

First Amended Complaint, the Individual Defendants re-state and re-allege each and every

response previously set forth, and deny the allegations, and assert that the relief sought and

requested by the Plaintiff is inappropriate, improper, contrary to law and should therefore

be denied.

                              AFFIRMATIVE DEFENSES

       1.     Any allegations not specifically admitted here are denied.

       2.     The Individual Defendants are immune from suit under federal and state law,

on the basis of qualified immunity, “good faith” qualified immunity, and under the

Wyoming Governmental Claims Act.

       3.     To the extent immunity is waived, any waiver is limited under the Wyoming

Governmental Claims Act.

       4.     Plaintiff has failed to comply with the Wyoming Governmental Claims Act,

Wyo. Stat. Ann. §§ 1-39-101, et seq. by not presenting a notice of claim, with an itemized

statement of compensation demanded, to the general services division of the department of

administration and information. Instead, an alleged claim was sent to the Wyoming Law

Enforcement Academy, and demanded an uncertain amount of compensation

($1,000,000+).

       5.     To the extent Plaintiff’s First Amended Complaint alleges that 42 U.S.C. §

1988 provides for a separate claim for fees apart from any finding of liability under § 1983,

Plaintiff’s claim fails, as § 1988 does not provide such relief.

                                              12
       6.     To the extent Plaintiff seeks punitive damage against the Individual

Defendants, their claim violates the Fifth and Fourteenth Amendments to the United States

Constitution, and the claim for punitive damages is also are barred by Wyoming law.

       7.     Plaintiff has alleged no facts supporting a claim for punitive damages, and

their request for punitive damages is inappropriate, improper, and contrary to law.

       8.     Any acts or omissions by the Individual Defendants as to this matter were

privileged, authorized by law, and reasonable in light of the applicable standards, their

training, and the totality of the circumstances.

       9.     Any acts or omissions by the Individual Defendants as to this matter were

done in good faith and based upon good cause, consistent with federal and Wyoming law.

       10.    Any acts or omissions by the Individual Defendants here were not the

proximate cause of Plaintiff’s injuries.

       11.    The Individual Defendants are not, as a matter of law, vicariously liable for

any conduct of one individual defendant.

       12.    Plaintiff’s First Amended Complaint fails to state a claim upon which relief

may be granted.

       13.    The Individual Defendants respectfully reserve the right to assert additional

affirmative defenses as further investigation and discovery warrant.




                                             13
       WHEREFORE, the Individual Defendants respectfully request that the Plaintiff’s

First Amended Complaint and the claims for relief stated therein be dismissed with

prejudice, that Individual Defendants be allowed their costs, including reasonable attorney

fees, and other relief as the Court deems equitable and appropriate.

       DATED this 25th day of April 2019.

                                                 /s/ Justin A. Daraie
                                                 Justin A. Daraie [WSB No. 7-4690]
                                                 Senior Assistant Attorney General

                                                 /s/ Adrian K. Kowalski
                                                 Adrian K. Kowalski [WSB No. 7-6125]
                                                 Assistant Attorney General


                            CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was served this 25th day of April 2019, by the
following means:


        Todd Hambrick                                                   [✔] CM/ECF
        toddhambrick@gmail.com

        Hampton K. O’Neill                                              [✔] CM/ECF
        honeill@wsmtlaw.com

        John Masterson
                                                                        [✔] CM/ECF
        jmasterson@wsmtlaw.com




                                                 /s/ Heather L. Hunter
                                                 Heather L. Hunter, Paralegal
                                                 Office of the Wyoming Attorney General




                                            14
